IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40267
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MELISSA STRINGER,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-314-1
                       - - - - - - - - - -
                         October 15, 2001

Before DAVIS, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

     Melissa Stringer appeals her sentence, following a guilty-

plea conviction, for one count of distribution of child

pornography and one count of possession of child pornography, in

violation of 18 U.S.C. § 2552(a)(4), (b)(1), and (b)(2).

     Stringer does not contest her prison term or her term of

supervised release.   Instead, for the first time on appeal, she

challenges the imposition of special conditions of supervision.

These claims are reviewable for plain error only.      United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40267
                               -2-

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

     First, Stringer argues that the district court’s oral

pronouncement of the supervised-release condition prohibiting her

from owning a computer contradicted the court’s written

pronouncement, by which the court stated that she could not “own,

possess or use a computer.”   Although an oral pronouncement

controls when there is a “conflict” between a written sentence

and an oral pronouncement, Stringer has not shown that the

distinction in her case is anything other than an “ambiguity,”

which would require this court to examine the entire record to

determine the district court’s true intent.    See United States v.

Martinez, 250 F.3d 941, 942 (5th Cir. 2001).   She has not shown

“clear” or “obvious” error.   See Calverley, 37 F.3d at 162.

     Second, Stringer contends that a supervisory condition that

prohibited her from working around children and the computer-use

condition were both vague and overbroad.   Although it appears

that the district court could have tailored these two conditions

more specifically to correspond to Stringer’s personal and

criminal background, Stringer has cited no precedential

decisional authority to demonstrate that any error by the

district court was clear or obvious.   Accordingly, Stringer has

not shown plain error as to her second set of arguments, either.

See Calverley, 37 F.3d at 162-64.

     The sentence is AFFIRMED.

     Stringer’s motion to seal her motion for downward departure

is GRANTED.